REASONS FOR ALLOWANCE
	
Claims 1, 2, 4, 6-10, 12-14, 21, 22, and 24-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 21. 

The features as recited in independent claims 1, 9, and 21: “determine whether the RDMA message is destined for a second virtual machine that is located on the first network element or is destined for a third virtual machine that is located on a second network element, the second network element different than the first network element; and use a local direct memory access engine to process the RDMA message if the RDMA message is destined for the second virtual machine, wherein the local direct memory access engine is located on the first network element or, if the RDMA message is destined for the third virtual machine, map virtual queues between the first virtual machine and the third virtual machine if the first network element is coupled to the second network element by a host controller adapter”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.
 
The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199